Citation Nr: 1603190	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  07-21 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to August 1972, from September 1980 to March 1986, and from February 1991 to April 1991.  He also had service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in April 2010, April 2013, August 2013, and March 2015 for further development.  

The Veteran presented testimony at a Board hearing in February 2010.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record in an April 2015 statement in support of PTSD, but the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDING OF FACT

The Veteran's residuals of a back injury were incurred in service.


CONCLUSION OF LAW

The criteria for an award of service connection for residuals of a back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran testified at his April 2010 Board hearing, that he injured his back in 1968 or 1969 during his service in the Air Force when he had a fight with another serviceman and was flipped over to the floor.  He went on sick call a few days later and was treated with pain medication and heat rubs.  His back problems never went away.  Moreover, in his subsequent periods of service in the Army, he had to carry a lot of objects on his back and lift heavy objects in Field Artillery, including 100 pound weapons.  According to the Veteran, he was in constant pain and was treated in the Army with pain medication.  He testified that after service he started to receive treatment in 1998 at the VA Medical Center in El Paso, Texas.  He testified that he was told that he had degenerative disc disease.

The Veteran underwent a May 2006 VA examination and was diagnosed with degenerative disk disease of the lumbar spine with radiculopathy, left greater than right.  No opinion was offered as to the etiology of the lumbar spine disability.  A December 2007 VA examination report showed a diagnosis of chronic low back strain associated with multi-level spinal canal and neural foraminal stenosis with bilateral lower extremity radiculopathy. The examiner found that the current lower back condition was less likely than not related to the lower back condition incurred while in the military, as there was no history of major trauma while in the military and the Veteran's condition was more likely related to minor repetitive micro trauma.

The Board issued an April 2010 remand in which it found the December 2007 opinion to be flawed, in part because the examiner failed to explain why the "repetitive micro trauma" experienced in service could not have been the cause of the Veteran's back disability.  Additionally, the Board found that "the Veteran's factual recitation as to his continued low back symptomatology and his injury to the back in service is accepted as true."  

The Veteran underwent another VA examination in July 2010.  The examiner rendered another opinion that weighed against the Veteran's claim.  The basis for the opinion was that there was no record of the Veteran being treated for a back injury in service.  The examiner found that the Veteran's disability was degenerative in nature.  This finding contradicts the December 2007 examiner's finding that the disability was due to repetitive micro traumas.  

The Board issued an April 2013 remand in which it found the July 2010 opinion to be flawed because the service treatment records do reflect treatment for a back injury.  The Board also reiterated that "the Veteran's factual recitation as to his continued low back symptomatology and his injury to the back in service has been accepted as true."  

The Veteran underwent a VA examination in October 2013.  The examiner referenced a December 2002 x-ray which noted osteoporosis and extensive degenerative changes involving the lumbar spine.  The vertebral body height was essentially preserved, except for slight depression of T12 and L1, "which may be secondary to old trauma."  The examiner nonetheless found that the Veteran's disability was less likely than not related to service.  He explained that the Veteran's spinal stenosis was degenerative in nature, and not traumatic.  He stated that degenerative changes are the most common cause of back pain in elderly men.  The examiner refuted the Veteran's claims of continuity of symptomatology (despite the fact that the Board already stated, in two separate remands, that "his continued low back symptomatology and his injury to the back in service has been accepted as true"). 

The Board issued a March 2015 Remand in which it found the October 2013 opinion to be inadequate.  The Board noted that in 2002 (when x-ray findings showed osteoporosis and extensive degenerative changes involving the lumbar spine), the Veteran was only 54.  The Board questioned whether 54 years old is considered "elderly."  The Board also pointed out that although the examiner refuted the Veteran's claim of continuity of symptomatology, that continuity of symptomatology is not necessary in order for service connection to be warranted.  The Board remanded the claim so that the October 2013 examiner could submit an addendum that would reconcile his opinion (that the Veteran's disability is not related to service) with the December 2002 x-ray findings that were deemed to have possibly been secondary to old trauma.

The October 2013 VA examiner was apparently unavailable, because rather than an obtaining an addendum opinion, the RO scheduled the Veteran for another VA examination that took place in July 2015.  The examiner found that the Veteran's spine disability is less likely than not related to an old, in-service trauma.  The examiner acknowledged the 2002 x-ray findings suggesting old trauma.  However, he then stated that "more recent imaging does not report this (Lspine xray 11/5/2007 - Mild to moderate [degenerative joint disease] noted with muscle spasm and offsets at the lower lumbar spine; Lspine xray 4/18/06 - Stable mild-to-moderate multi-level lumbar spondylosis, moderate posterior facet arthritis.)"  The examiner stated that "Thus, his finding of [degenerative disc disease] and spinal stenosis today suggest a degenerative cause."  

The Board finds that the rationale of the July 2015 examiner is inadequate.  Specifically, the Board notes that the more recent x-ray reports cited by the July 2015 examiner failed to include any opinion regarding the causation of the arthritis.  The reports did nothing to refute or indicate any disagreement with the findings suggestive of old trauma.  The April 2006 and November 2007 x-ray reports neither supported nor refuted that the findings were secondary to old trauma.  Yet the July 2015 examiner used these as a basis for discounting the earlier finding.    

Rather than remand for another examination, the Board finds that the medical evidence in this case is in equipoise.  The Board has already found that the Veteran has provided credible testimony regarding a back injury in service and continuity of symptomatology following service.  A December 2007 VA examiner found that the Veteran's back disability was more likely related to minor repetitive micro trauma.  Moreover, 2002 x-rays reflect evidence that the Veteran has osteoporosis and extensive degenerative changes involving the lumbar spine which may be secondary to old trauma.  There have been no findings that adequately refute these findings.  The more recent examiners have found that the Veteran's disability is more degenerative in nature than due to trauma (including repetitive microtraumas); however, adequate reasons and bases must be presented if the Board adopts one medical opinion over another.  In this case, the Board finds no such adequate reasons and bases.  Consequently, the Board finds the evidence in equipoise; and consequently, service connection for residuals of a back injury is warranted.    

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Board notes that an RO letter dated December 2005 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.


ORDER

Entitlement to service connection for residuals of a back injury is granted.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


